DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-4 and 10-14 in the reply filed on 5/27/22 is acknowledged.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  on line, “more than one pipeline blocks” should be “more than one pipeline block”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (“CE1-related: Constraint for binary and ternary partitions”, JVET-K0556-v2, 16 July 2018), hereinafter Hsu in view of Lou et al. (U.S. 2013/0028329), hereinafter Lou. An NPL copy of Hsu has been attached.

	Regarding claim 1, Hsu discloses a method implemented in an encoder, the method comprising: 
	partitioning, by the encoder (p. 13), a picture to obtain a coding tree unit (CTU) with a coding tree node (p. 1 Abstract, p. 2, section 2 and p. 13); 
	determining, by the encoder (p. 13), whether a triple tree split for the coding tree node is allowed by determining whether a height of the coding tree node is larger than sixty four, or whether a width of the coding tree node is larger than sixty four, wherein the triple tree split for the coding tree node is not allowed when the coding tree node height is larger than sixty four or when a width of the coding tree node is larger than sixty four (p. 2, figs. 1 and 2 and p. 11); 
	determining, by the encoder (p. 13), a split mode for the coding tree node based on the determination of whether the triple tree split for the coding tree node is allowed (p. 1, Abstract and p. 2, figs. 1 and 2 and p. 10); 
	applying, by the encoder (p. 13), the split mode to the coding tree node to obtain one or more coding units (CUs) (p. 1, Abstract and p. 2, figs. 1 and 2); 
	encoding, by the encoder (p. 13), the CUs (p. 1 Abstract).  
	Hsu does not explicitly disclose encoding CUs into a bitstream.
	However, Lou teaches encoding, by the encoder, the CUs into a bitstream (Lou [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hsu with the missing limitations as taught by Lou to transmit and receive information more efficiently (Lou [0003]).

	Regarding claim 2, Hsu in view of Lou teaches the method of claim 1, further comprising storing, by the encoder, the bitstream for transmission toward a decoder (Lou [0047]).  
	The same motivation and analysis for claim 1 applies to claim 2.

	Regarding claim 4, Hsu in view of Lou teaches the method of claim 1, wherein the CTU is a constrained CTU that prevents creation of a CU covered by more than one pipeline blocks (Hsu p. 2, section 2 and figs. 1 and 2).

	Regarding claim 10, Hsu in view of Lou teaches a method implemented in a decoder, the method comprising: 
	receiving, by the decoder (Hsu p. 1, Abstract and p. 13), a bitstream (Lou [0047]) including a picture (Hsu p. 1, Abstract); 
	partitioning, by the decoder (Hsu p. 1, Abstract and p. 13), the picture to obtain a coding tree unit (CTU) with a coding tree node (Hsu p. 1 Abstract, p. 2, section 2 and p. 13); 
	determining, by the decoder (Hsu p. 1, Abstract and p. 13), whether a triple tree split for the coding tree node is allowed, wherein the triple tree split for the coding tree node is not allowed when the coding tree node height is larger than sixty four, or when a width of the coding tree node is larger than sixty four (Hsu p. 2, figs. 1 and 2 and p. 11); 
	applying, by the decoder (Hsu p. 1, Abstract and p. 13), a split mode to the coding tree node to obtain one or more coding units (CUs), wherein the split mode is selected based on the determination of whether the triple tree split is allowed (Hsu p. 1, Abstract and p. 2, figs. 1 and 2 and p. 10); and 
	decoding, by the decoder (Hsu p. 1, Abstract and p. 13), blocks of the CUs to generate a reconstructed (Lou [0138] and fig. 23) picture (Hsu p. 1 Abstract, p. 2, section 2 and p. 13).  
	The same motivation and analysis for claim 1 applies to claim 10.

	Regarding claim 11, Hsu in view of Lou teaches the method of claim 10, further comprising forwarding, by the decoder, the reconstructed picture toward a display (Lou [0138] and fig. 23).  
	The same motivation and analysis for claim 1 applies to claim 11.

	Regarding claim 12, Hsu in view of Lou teaches the method of claim 11, wherein the bitstream is parsed to determine the split mode for the coding tree node including parsing a first flag to determine whether the split mode is a quad-tree split when the triple tree split for the coding tree node is not allowed (Lou [0060]).  
	The same motivation and analysis for claim 1 applies to claim 12.

Claims 3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Lou as applied to claim 1 above, and further in view of Huang (U.S. 2018/0077417).

	Regarding claim 3, Hsu in view of Lou teaches the method of claim 1, further comprising signaling the split mode for the coding tree node in the bitstream by encoding a first flag to indicate whether the split mode is a quad-tree split (Lou [0060]) when the triple tree split for the coding tree node is not allowed (Hsu p. 2, section 2).  
	The same motivation and analysis for claim 1 applies to claim 3.
	Hsu does not explicitly disclose encoding a second flag to indicate whether the split mode is a horizontal binary-tree split when the triple tree split for the coding tree node is not allowed.  
	However, Huang teaches signaling the split mode for the coding tree node in the bitstream by encoding a first flag to indicate whether the split mode is a quad-tree split and a second flag to indicate whether the split mode is a horizontal binary-tree split when the triple tree split for the coding tree node is not allowed (Huang [0015]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Hsu in view of Lou with the missing limitations as taught by Huang to select the best coding mode based on a rate-distortion (R-D) optimization procedure (Huang [0065]).

	Regarding claim 13, Hsu in view of Lou and Huang teaches the method of claim 12, wherein parsing the bitstream to determine the split mode for the coding tree node further includes parsing a second flag to determine whether the split mode is a horizontal binary-tree split when the first flag indicates that the split mode is not the quad-tree split (Huang [0015]).  
	The same motivation and analysis for claim 3 applies to claim 13.

	Regarding claim 14, Hsu in view of Lou and Huang teaches the method of claim 13, wherein the CTU is a constrained CTU that prevents creation of a CU covered by more than one pipeline blocks (Hsu p. 2, section 2 and figs. 1 and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhao et al. (U.S. 2019/0124366) discloses using binary tree partitioning for a depth of 128x64 or 64x128 ([0042]-0043]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482